DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 8-23-21 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-23-21
Claim Rejections - 35 USC § 112
.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 1 recites the limitation "the plant" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cooling water" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plastic web" in lines 16-17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2-10 are rejected for depending from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (2009/0243133).
	Regarding claim 1, Wong et al. discloses a control apparatus for manufacturing plastics films, in particular for manufacturing plastics flat sheet films, cast films, monoaxially, uniaxially, sequentially 
	The control apparatus is designed so as to be two-stage or at least two-stage,
	For this purpose, the control apparatus comprises a sensor module and/or a sensor model 122 on the one hand, and a process module 120 and/or process model on the other hand,
	The machine-dependent sensor module and/or sensor model and the production-dependent process module and/or process model are or can be mutually associated by production variables,
	The sensor module and/or the sensor model links or associates settable machine variables with production variables on the plant side, 
	The settable machine variables include one or more machine variables from the group comprising the cooling water temperature, the heating temperature of heating systems, tensile stressed in the transvers and/or length direction of the plastics web that is to be drawn off,
	The production variables include one or more production variables from the group comprising the plastics film temperature, film tensile forces acting on the plastics film in the transverse direction and/or length direction,
	The process module and/or process model links or associates the production variables with process variables of the plastics film to be manufactured by the plant, and 
	The process variables include one or more of the values from the group of film temperature, E-modulus, film thickness and film turbidity (see para 28-33, 40-60 and fig. 1-4).
	Regarding claim 2, Wong et al. discloses wherein the sensor module and/or the sensor model is bidirectional, such that specifying settable machine variables results in values of production variables that are derived therefrom or linked or associated therewith and, vice versa, specifiable process variables result in machine variables that are correlated or linked therewith (see para 41-43 and fig. 1-4).

	Regarding claim 4, Wong et al. discloses wherein a plurality of plant zones or plant segments is provided for different stages of the production process of a manufacturing procedure comprising a plurality of successive process stages, identical method parameters being specified within each plant zone or each plant segment, and in that a corresponding sensor module and/or sensor model accordingly links, correlates and/or associates machine variables assigned to said plant zone or said plant segment with production variables, and the related process module and/or process model accordingly links, correlated and/or associated corresponding production variables with process variables (see para 28-33 and fig. 1).
	Regarding claim 5, Wong et al. discloses wherein the process variables that are dependent on the plant zones and/or plant segments are mutually associated in stages, according to the movement and/or draw-off path of the plastics films, such that the output process values of a preceding zone or of a preceding segment correspond to the corresponding input values of a following plant zone or a following plant segment (see para 28-33 and fig. 1).
	Regarding claim 6, Wong et al. discloses wherein the process variables that are dependent on the zones or segments are mutually associated, with respect to the plastics film to be treated, in the direction of the advancing material web, such that the process variables at the output of the last zone or of the last segment correspond to the product characteristics of the plastics web to be treated (see para 28-33 and fig. 1).

	Regarding claim 8, Wong et al. discloses wherein the control apparatus is designed such that, when the process variables relating to a plastics film to be manufactured are set differently, the machine variables are set automatically by the control apparatus (para 59-61, 64-65 and fig. 1-4). 
	Regarding claim 9, Wong et al. discloses wherein the control apparatus is designed such that, when the process variables relating to a plastics film to be manufactured are set differently, the machine variables are proposed semi-automatically by the control apparatus and can subsequently be confirmed and/or amended (para 59-61, 64-65 and fig. 1-4).
	Regarding claim 10, Wong et al. discloses wherein the process module and/or the process model can be combined with various sensor modules and/or sensor models (para 59-61, 64-65 and fig. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742